 

Exhibit 10.41

FIRST AMENDMENT TO SUBLEASE

THIS FIRST AMENDMENT TO SUBLEASE (this “Amendment”), dated August 21, 2003, is
entered into by and between DIADEXUS, INC., a Delaware corporation
(“Sublandlord”), and VIROLOGIC, INC., a Delaware corporation (“Subtenant’

RECITALS

A. Sublandlord and Subtenant entered into that certain Sublease dated June 1,
2002 (the “Sublease”), pursuant to which Sublandlord subleased to Subtenant, and
Subtenant subleased from Sublandlord, the approximately 13,360 square feet of
space in a building located at 343 Oyster Point Boulevard, South San Francisco,
California.

B. Capitalized terms not otherwise defined herein are used as defined in the
Sublease.

C. Sublandlord and Subtenant desire the amend the Sublease as set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, Sublandlord and Subtenant covenant and agree as follows:

AGREEMENT

1. Term. The Sublease is hereby amended by deleting Section 2 in its entirety
and substituting the following in its place:

“2. Term.

(a) This Sublease shall commence upon the Commencement Date, provided
Sublandlord and Subtenant have theretofore obtained the Consent to Assignment
and Modification of Lease (the “Consent”) signed by the Master Landlord in the
form of Exhibit C attached hereto, and shall expire on June 30, 2004, unless
sooner terminated pursuant to any provision hereof.

(b) Subtenant shall have an option to extend the term hereof to December 31,
2004 (i.e., for a period of six (6) months); provided that Subtenant delivers
notice of such exercise to Sublandlord on or before February 28, 2004 and
provided, further, that Subtenant is not in default under this Sublease at the
time of exercise or at the commencement of the extension period.”



--------------------------------------------------------------------------------

 

2. Rent. The Sublease is hereby amended by deleting Section 4(a)(i) in its
entirety and substituting the following in its place:

“(i) Base Rent. Subtenant shall pay to Sublandlord monthly base rent (“Base
Rent”) in an amount equal to a pro-rata portion of the base rent payable by
Sublandlord under the Master Lease based on the square footage of the Sublease
Premises in proportion to the square footage of the entire Premises, as follows:

 

June 2002:

     $28,350.00         ($2.08/square foot ) 

July 2002-June 2003:

     $29,168.00         ($2.14/square foot ) 

July 2003-June 2004

     $30,122.00         ($2.21/square foot ) 

If, pursuant to Section 2(b) above, the term of this Sublease is extended to
December 31, 2004, Base Rent during such extended term shall be as follows:

 

July 2004-December 2004

     $30,940.00         ($2.27/square foot )” 

3. Right of First Offer. The Sublease is hereby amended by deleting Section 19
in its entirety and substituting the following in its place: “Intentionally
omitted.”

4. Broker. Each party hereto represents and warrants that it has dealt with no
brokers in connection with this Amendment, and shall indemnify, protect, defend
and hold the other harmless from all costs and expenses (including reasonable
attorneys’ fees) arising from a breach of the foregoing representation and
warranty.

5. Full Force and Effect. Except as expressly amended hereby, the Sublease
remains in full force and effect.

6. Counterparts. This Amendment may be executed in counterparts, each of which
shall be an original, but all of which shall constitute a single agreement.

7. Effectiveness. This Amendment shall not be effective until signed by Master
Landlord in the space set forth for that purpose below.

 

2



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties here caused this Amendment to be duly executed
by their respective authorized officers as of the date first written above.

 

SUBLANDLORD:  

DIADEXUS, INC.,

a Delaware corporation

  By:  

/s/ Sharon Tetlow

  Name:  

Sharon Tetlow

  Its:  

CFO

SUBTENANT:  

VIROLOGIC, INC.,

a Delaware corporation

  By:  

/s/ William D Young

  Name:  

William D. Young

  Its:  

Chairman & CEO

The undersigned, Master Landlord under the Master Lease, hereby consents to the
foregoing Amendment.

 

MASTER LANDLORD:  

ARE-TECHNOLOGY CENTER SSF, LLC,

a Delaware limited liability company

  By:  

ALEXANDRIA REAL ESTATE

EQUITIES, L.P., a Delaware limited

partnership, managing member

    By:  

ARE-QRS CORP., a Maryland

corporation, general partner

      By:  

 

      Name:  

 

      Its:  

 

 

3